DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings as submitted by Applicant on 03/22/2021 have been accepted.

Disposition of Claims
Claims 1-28 are pending in the instant application. Claims 1-18 have been cancelled. Claims 19-28 have been newly added.  The rejection of the pending claims is hereby made non-final.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of automated order fulfillment, which is considered to be a fundamental economic practice.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions for the implementation of an abstract idea by a generic computing device. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 19-28 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bradley et al (US 6,289,260).

Regarding claim 19, the prior art discloses an order procurement device, comprising: a processor; and a non-transitory, computer-readable storage medium in operable communication with the processor, wherein the computer-readable storage medium contains one or more programming instructions that, when executed, cause the processor to: receive order information associated with a plurality of orders (see column 5, lines 17-22, to Bradley et al) assigned to the order procurement device from an order management device (see at least column 24, lines 47-50, to Bradley et al), transmit order completion information to the order management device responsive to completing an order from the plurality of orders, and receive a new order from the order management device (see column 25, lines 16-25, to Bradley et al).

Regarding claim 20, the prior art discloses the device of claim 19, wherein the order completion information comprises at least one of an order identifier, unit information, or location information of the order procurement device (see at least  column 21, lines 30-49 to Bradley et al).
Regarding claim 21, the prior art discloses the device of claim 19, wherein the order information comprises at least one of a stock keeping unit (SKU), radio-frequency identification (RFID) information, bar code information, location information, an order number, and a distance between different orders (see at least column 5, lines 54-56, to Bradley et al).
 
Regarding claim 22, the prior art discloses the device of claim 19, further comprising a cart (see at least column 5, line 1, storage/retrieval vehicles 26, to Bradley et al).

Regarding claim 23, the prior art discloses the device of claim 22, wherein the one or more programming instructions further cause the process to: transmit, to the order management device, a notification that the cart has reached a threshold of fullness (see at least Figure 7 to Bradley et al).

Regarding claim 24, the prior art discloses the device of claim 22, wherein the cart is automated (see at least column 4, lines 17-25, to Bradley et al).

Regarding claim 25, the prior art discloses the device of claim 24, further comprising elements configured to reach and grasp units to place the units in the cart (see at least column 4, lines 17-25, to Bradley et al).

Regarding claim 26, the prior art discloses the device of claim 22, wherein the cart is configured to be pushed by a person (see at least column 4, lines 17-25, to Bradley et al).

Regarding claim 27, the prior art discloses the device of claim 22, wherein the cart is configured to move around the pick line on at least one of: a track, a conveyor, or wheels (see at least column 4, lines 17-25, to Bradley et al).

Regarding claim 28, the prior art discloses the device of claim 22, wherein the cart comprises a plurality of bins (see at least column 4, lines 49-52 to Bradley et al).


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687